Citation Nr: 0004664	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an earlier effective date than November 
10, 1994, for the award of service connection for post-
traumatic stress disorder.

3. Entitlement to an effective date earlier than May 16, 
1996, for a 10 percent disability rating for residuals of 
fracture of the fifth metatarsal, right.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from June 1969 until March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the 50 percent disability evaluation for PTSD; 
granted a 10 percent disability evaluation for the right 
fifth metatarsal effective February 24, 1997; and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.   

This matter also arises from a letter rating decision of June 
1998 regarding the effective date assigned for the grant of 
service connection for PTSD.

A personal hearing on appeal was held on September 28, 1999, 
in Montgomery, Alabama, via video conferencing techniques 
before Nancy I. Phillips, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999) (amending 
38 U.S.C.A. § 7107 (West 1991)).

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities will be discussed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating and effective date  
issues has been obtained by the agency of original 
jurisdiction.

2.  The appellant was diagnosed in April 1997 with chronic 
severe PTSD and assigned a Global Assessment of Functioning 
score of 50.  

3.  The appellant filed his initial claim for service 
connection for PTSD on November 10, 1994.  By rating decision 
in February 1996, service connection was granted for PTSD 
effective from November 10, 1994, the date of the claim.  The 
February 1996 rating decision is final.

4.  The appellant filed a claim for an increased 
(compensable) rating for the right foot disability on 
November 10, 1994.

5.  The appellant appealed a February 1996 rating decision 
that confirmed a noncompensable rating for residuals of 
fracture of fifth metatarsal of the right foot.  That 
decision is not final.

5.  The evidence of record shows an ascertainable increase in 
disability as of VA examination on September 26, 1995.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.3, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an effective date earlier than November 
10, 1994 for the award of service connection for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).

3.  The criteria for an effective date of September 26, 1995, 
for the 10 percent disability evaluation for residuals of 
fracture, fifth metatarsal, right are met.  38 U.S.C.A. § 
5110 (west 1991); 38 C.F.R. § 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claimed that his service-connected PTSD had 
worsened and that his service-connected disabilities 
prevented him from obtaining and keeping a job.  The United 
States Court of Claims for Veterans Appeals (formerly U.S. 
Court of Veterans Appeals)(hereinafter "the Court") has 
held a claim for an increased rating for a disability to be 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Accordingly, we find the 
claim for an increased rating of PTSD and for entitlement to 
a TDIU to be well grounded.  Furthermore, he has not 
indicated that any probative evidence not already associated 
with the claims folder is available; therefore the duty to 
assist him has been satisfied.  38 U.S.C.A. 5107(a) (West 
1991).

The veteran presented testimony on his claims at a personal 
hearing via video conferencing techniques in September 1999 
as evidenced by a copy of the transcript contained in the 
claims file.  

I.  PTSD

The appellant contends, in essence, that his PTSD 
symptomatology has resulted in social and occupation 
impairment to a degree much more severe than that represented 
by his 50 percent disability currently in effect.

Service connection for PTSD was granted by the RO in a 
February 1996 rating decision with an evaluation of 50 percent 
effective from November 10, 1994, date of claim.  The RO 
assigned this rating under the provisions of Diagnostic Code 
9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130.  The provisions contained in the rating schedule 
represent as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from disability.  The veteran was notified of this decision by 
letter dated February 22, 1996.  A timely appeal was not 
initiated and this decision became final.  

A claim for TDIU was received in February 1997 from the 
veteran in which he claimed that PTSD prevented him from 
working.  In the veteran's application for increased 
compensation based on unemployability, he claimed that the 
service connected disability that prevented him from securing 
or following any substantially gainful occupation was PTSD.  
His full time employment was affected "1971-1972 to 
Present".  He last worked full time on February 14, 1997, 
and claimed that he became too disabled to work on February 
14, 1997. 

Medical treatment records were secured and the veteran was 
also afforded a VA C&P examination for PTSD in April 1997.  
In a September 1997 rating decision, the RO confirmed and 
continued the 50 percent rating for PTSD.  The veteran 
disagreed and initiated this appeal.  

The treatment records for the period from March 1996 to March 
1997 show that the veteran was seen for treatment with 
medication and counseling for PTSD.  The impression on 
several occasions noted PTSD with depression, severe or 
moderate, but without suicidal idealization or intent.  In 
April 1996, Thomas G. Shafer, M.D. noted that the veteran had 
been service connected for PTSD and evaluated as 50 percent 
disabling, which the examiner commented appeared appropriate.  
In March 1997, Dr. Shafer discussed the veteran's recent loss 
of a job.  It was also noted that the veteran was worried 
about an upcoming eye examination.  In addition, Dr. Shafer 
noted that the veteran had guilt issues and typical issues of 
a parent who has passed on an inherited illness and that 
these issues were rising to the surface.  The impression was 
"PTSD, combination with his eye problems and difficulty 
tolerating stress over all has made him, in my medical 
opinion, incapable of maintaining substantial gainful 
employment."  

The report of the C&P PTSD examination in April 1997 noted 
that the veteran has right eye ptosis and tended to avoid eye 
contact.  The examiner described the veteran as alert with 
clear sensorium, fully oriented with intact memory functions 
to testing.  The veteran had chronic recurring suicidal 
ideation described as "suicidal thinking on occasion without 
intent or plan".  He had no homicidal ideation.  The veteran 
related hearing sounds outside and inside his house but no 
other auditory or visual hallucinations.  The examiner noted 
that the veteran was not delusional.  The examiner indicated 
the veteran's mood was depressed, and his affect was sad, 
depressed and anxious in the interview.  The veteran's 
judgment was considered intact.  

The diagnosis on Axis I was chronic severe post-traumatic 
stress disorder.  On Axis IV, the psychosocial stressors were 
noted as including "chronic medical sequelae of combat 
injuries, bilateral glaucoma with visual impairment, legal 
blindness in right eye, chronic psychiatric problems, 
financial strain and employment problems."  On Axis V, the 
examiner noted the Global Assessment of Functioning (GAF) 
score was 50 with serious impairment in social and 
occupational functioning.  The examiner found that the 
veteran was "unemployable secondary to a combination of 
physical, visual and psychiatric problems."

The veteran was also afforded a general medical examination 
in April 1997.  The diagnoses were status post left thigh 
trauma by rocket grenade with scarring, status post right 
foot fifth metatarsal bone deformity, post trauma with rocket 
grenade, and glaucoma of both eyes.  

Dr. Shafer wrote in his physician's note dated on November 7, 
1997, (although this was received at the RO on October 16, 
1997) to clarify a previous note that indicated the veteran 
was incapable of maintaining substantial gainful employment 
as a result of PTSD in combination with eye problems and 
difficulty in tolerating stress.  Dr. Shafer wrote:

To clarify this further he is under significant 
emotional stress because of his Glaucoma, 
especially since he found out it is the inherit 
type that he has pasted [sic] on to his 
children.  He had marked problems with mood 
swings and depression typical of PTSD before 
this was diagnosed.  What the eye problem has 
done has brought up a lot of guilt and survival 
issues from the PTSD and I would regard it as 
an environmental factor that has worsen [sic] 
the expression of his PTSD symptoms to the 
point that he is unemployable.  

In February 1998, a report of contact notes that the veteran 
requested an explanation as to why service connection for 
PTSD at 50 percent disabling was not made retroactive to 1970 
when he was discharged.  The veteran claimed that he has 
medical evidence to support that he had the condition but 
could not have filed as VA did not recognize the condition.  

In April 1998, on a VA Form 9, the veteran indicated that he 
wanted to appeal the date he was awarded compensation for 
PTSD.  He contends that he has had the condition since 1970.  
In June 1998, the RO notified the veteran that the appeal 
period regarding the effective date assigned for the grant of 
service connection for PTSD had expired.  The RO then 
provided information regarding the submission of evidence to 
reopen a previously disallowed claim which was not applicable 
to this issue.  

In a statement received in July 1998, the veteran disagreed 
and stated that he had notified the local VA office within 
the appeal period that he wanted to file a letter of 
disagreement on the date he was awarded PTSD.  He reported 
first seeing a psychiatrist in 1974.  

The veteran was provided with a copy of the regulations 
pertaining to the assignment of effective dates for original 
claims in the statement of the case (SOC) issued in January 
1999.  The SOC also provided notification that the decision 
was that entitlement to the establishment of an earlier 
effective date for PTSD was denied.

The veteran claimed in his substantive appeal that he was 
confused on the date he had to file an appeal.  He was 
appealing "the PTSD effective date."  

The veteran presented testimony at a personal hearing via 
video conferencing techniques in September 1999 at evidenced 
by a copy of the transcript contained in the claims file.  
The transcript of the personal hearing held in September 1999 
indicates that before going on the record the issues were 
clarified and included entitlement to an earlier effective 
date for the award of service connection for PTSD.  The 
veteran described symptoms and manifestations of his PTSD and 
the effect of the disability on his employment and social 
life.  

Analysis

A.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(1999).  However, "the regulations do not give past medical 
reports precedent over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  A 50 percent disability evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability evaluation for PTSD is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders. 38 C.F.R. § 4.130 (1998).  A GAF of 
50 is defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV.  

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1999);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence of record shows that the VA examiner in April 
1997 diagnosed chronic severe PTSD and assigned a GAF score 
of 50 signifying serious impairment in social and 
occupational functioning.  In view of this assessment, the 
assessment of the appellant's treating physician and the 
appellant's statements and testimony, and with application of 
the benefit of the doubt rule, the Board concludes that the 
veteran's current symptomatology is more analogous to the 
criteria for a 70 percent evaluation than a 50 percent 
evaluation. 

B.  Entitlement to an effective date earlier than November 
10, 1994 for the grant of service connection for PTSD.

The 1996 RO decision that awarded service connection for PTSD 
effective in November 1994 is final.  The effective date 
assigned, November 10, 1994, was the date of claim.  Although 
the appellant seeks an earlier effective date, he has not 
alleged clear and unmistakable error. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an  
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).

Under the cited regulations, the effective date of an award 
based on receipt of an original claim for direct service 
connection is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  As noted above, the 
veteran filed his initial claim for service connection for 
PTSD on November 10, 1994, and not within a year of his 
discharge from service.  Therefore, the "whichever is 
later" clause would be controlling.  Although the veteran 
claims that he had PTSD since service, based on the 
regulatory criteria, it is the date of receipt of the claim 
for service connection which is the operative effective date 
in this case as it occurs later than the date the veteran is 
claiming entitlement to service connection for PTSD arose.  
Accordingly, an effective date of earlier than November 10, 
1994, for the grant of service connection for PTSD is not 
warranted.  

II.  Earlier effective date for assignment of 10 percent 
disability rating for fracture of 5th metatarsal of the right 
foot

Service connection was granted for fracture of 5th metatarsal 
of the right foot in a rating decision in October 1972 and a 
noncompensable evaluation was assigned.  The veteran appealed 
the evaluation and in April 1973 the Board determined that 
entitlement to a compensable evaluation was not established. 

A claim was received from the veteran on November 10, 1994, 
in which he claimed, in essence, among other claims, that his 
right foot disability was worse.  Based on the findings of a 
VA medical examination in September 1995, the RO in a rating 
decision in February 1996 confirmed and continued the 
noncompensable evaluation.  The report of the VA Compensation 
and Pension (C&P) examination in September 1995 had reflected 
complaints including pain, and findings including evidence of 
chronic swelling and discoloration.  The diagnosis was of old 
fracture of the fifth metatarsal of the right foot.

The appellant was informed of the February 1996 denial, and 
of his appellate rights, by letter from the RO later in 
February 1996.  On May 16, 1996, a statement was received 
from him stating that "I wish to have the VA look at my 
rating of 0% for my right foot.  The VAMC doctor in B'ham 
examined my foot in 11/95 [sic] and knew it was swollen and I 
have lost a lot of sensation in this foot." 

The appellant was afforded a VA C&P examination in April 
1997.  In a rating decision in September 1997, the RO 
increased the disability evaluation to 10 percent for 
fracture of the 5th metatarsal of the right foot, effective 
February 24, 1997.  This was based on the report of 
examination in April 1997 showing the veteran's complaints of 
pain in the right foot and right ankle and clinical findings 
of 

a small scar with deformity along the fifth metatarsal bone 
and minimal swelling in the area.  

The veteran disagreed with the effective date assigned 
claiming that his symptoms had not changed since he was first 
injured and the effective date should be in 1971, the first 
date that he claimed for this disability.  The RO, in a 
January 1998 rating decision, found clear and unmistakable 
error in the September 1997 rating decision regarding the 
effective date assigned.  The RO acknowledged that the 
veteran's claim was received on May 16, 1996, and assigned 
the date of claim as the effective date for the 10 percent 
disability rating.  The veteran continued his appeal, 
contending that the effective date should be in 1971.

At the personal hearing in September 1999, the veteran 
testified that he has the same problems with his foot now as 
he did when service connection was granted and a 
noncompensable evaluation was assigned. 

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (1999).  The law 
governing the appropriate effective date for an award of 
increased compensation provides: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the Court 
relied on what is now § 5110(b)(2) to remand for 
determination of the date an increased disability became 
ascertainable.  The Court's instructions to the Board assumed 
that "earliest ascertainable date" meant the date when 
probative reports were prepared.  The effective date should 
be the date when sufficient evidence existed to find that the 
disability had increased.  The Court has held that "evidence 
in a claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

The basis for the RO's determination that the proper 
effective date of increase was in May 1996 was the finality 
of the rating decision of February 1996.  (The previous final 
decision on this issue had been in 1973).  In the Board's 
judgment, however, the communication from the appellant 
received in May 1996 is a notice of disagreement as to the 
noncompensable rating for the right foot disability confirmed 
in February 1996.  (According to 38 C.F.R. § 20.201, a notice 
of disagreement is a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.)  This 
being the case, the February 1996 rating decision is not 
final with respect to the rating for the right foot 
disability.

The claim for increase had been received on November 10, 
1994.  However, it was not until the VA examination on 
September 26, 1995, that it was factually ascertainable that 
there was increase in disability in the form of foot pain and 
swelling such that moderate residuals of the right foot 
injury were shown.  As the evidence of record does not 
demonstrate that an increase in disability was 
"ascertainable" prior to this date, the effective date of the 
10 percent rating is that date of VA examination on September 
26, 1995.


ORDER

A 70 percent disability evaluation for PTSD is granted, 
subject to regulatory criteria applicable to payment of 
monetary awards.   

Entitlement to an effective date earlier than November 10, 
1994, for the establishment of the grant of service 
connection for PTSD is denied.

Entitlement to an effective date of September 26, 1995, for a 
10 percent disability rating for residuals of fracture of the 
fifth metatarsal, right, is granted.


REMAND

A claim for TDIU was received in February 1997 from the 
veteran in which he claimed that PTSD prevented him from 
working.  With the grant of a 70 percent disability 
evaluation for PTSD in this decision, the veteran now meets 
the schedular disability percentage requirements of 38 C.F.R. 
§ 4.16.  The veteran is service connected for PTSD, evaluated 
as 70 percent disabling; burn scars, 3rd degree, left thigh, 
evaluated as 10 percent disabling; and for residuals of 
fracture of the fifth metatarsal, right, evaluated as 10 
percent disabling.  The combined evaluation is 80 percent 
disabling.

The Board notes that the evidence of record shows that the 
veteran worked post service until 1997 for a period of 
approximately 26 years.  The evidence also shows that the 
veteran has nonservice-connected bilateral glaucoma and is 
nearly blind in the right eye.

The evidence of record shows that in March 1997, Dr. Shafer's 
impression was "PTSD, combination with his eye problems and 
difficulty tolerating stress over all has made him, in my 
medical opinion, incapable of maintaining substantial gainful 
employment."  The VA examiner in April 1997 found the 
veteran was "unemployable secondary to a combination of 
physical, visual and psychiatric problems."  In November 
1997, Dr. Shafer wrote a clarification of his earlier 
impression and now regarded the veteran's eye problem as "an 
environmental factor that has worsen the expression of his 
PTSD symptoms to the point that he is unemployable."  In 
view of the conflicting opinions as to whether the veteran is 
unable to secure or follow a substantially gainful occupation 
due solely to service-connected disabilities, a remand is 
necessary for a medical examination and opinion. 

Accordingly, for the above stated reason, the case is 
REMANDED to the RO for the following development:

1.  The RO should take the necessary 
steps to obtain all current records of 
treatment, both VA and private, 
pertaining to the appellant's service 
connected disabilities.

2.  The RO should schedule the appellant 
for a VA psychiatric examination by a 
physician who has neither treated nor 
examined him previously in order to 
determine whether PTSD precludes 
substantially gainful employment.  The 
examiner should conduct a thorough PTSD 
examination of the veteran, in conformity 
with the provisions of the DSM-IV.  The 
examination report should include, at 
least, the following information:

A.  A statement as to whether the 
claims folder was thoroughly 
reviewed prior to the examination.

B.  A list of all psychiatric 
diagnoses warranted, in conformity 
with the provisions of the DSM-IV 
and, if disorders other than PTSD 
are diagnosed, the examiner's 
opinion regarding whether they 
should be considered secondary to, 
or a part or manifestation of, the 
service- connected PTSD, rather 
than separate diagnostic entities.

C.  The examiner's opinion 
regarding the current severity of 
the service- connected PTSD and any 
other diagnosed psychiatric 
disorder felt to be intrinsically 
related, or secondary, to the PTSD.  

D  In addition to providing a 
detailed exposition of all 
findings, the psychiatrist is 
requested to provide an opinion on 
the following question: Is it at 
least as likely as not that the 
PTSD (and any related disorder) 
precludes the appellant from 
substantially gainful employment 
consistent with his education and 
his occupational experience?  

4.  If the appellant fails to report for 
VA examination, the RO should notify him 
of the requirements of 38 C.F.R. § 3.655 
and give him the opportunity to explain 
any good cause for missing the 
examination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

